The affidavit as originally made, and upon which this defendant was tried in the county court, charged that defendant did buy, sell, or have in his possession, prohibited liquors, etc. On appeal to the circuit court from a conviction in the county court, the court, on motion of the solicitor, struck from the affidavit the word "buy." The defendant objected to the amendment, and objected to being put to trial upon the affidavit as amended. Under the statute, the affidavit may be amended to meet the ends of justice, and to prevent a dismissal of the case upon any informality, irregularity, or technicality. We fail to see how any substantial right of the defendant was affected by the amendment as made. Code 1923, § 4646; Nelson v. State, 15 Ala. App. 102, 72 So. 510; May v. State, ante, p. 186, 106 So. 608.
The testimony of Sheriff Bowden and the affidavit signed by him were admissible upon the question of time.
In his argument to the jury, the solicitor read from a paper certain questions and answers, which he asserted were propounded and answered by one of the state's witnesses during his examination as a witness on the trial. Counsel have the right during argument to rehearse the testimony of witnesses. As to whether such evidence is correctly stated is a question for the jury. The court properly excluded from the jury the statement of the solicitor that he was reading from the stenographer's notes.
There is no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.